Exhibit 10.6

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is made and entered into this ____ day of
________, 2013 (this “Agreement”), by and between Corporate Property Associates
18 —  Global Incorporated, a Maryland corporation (the “Company”), and [NAME OF
DIRECTOR/OFFICER] (“Indemnitee”).

 

WHEREAS, at the request of the Company, Indemnitee currently serves as a
director and/or officer of the Company and may, therefore, be subjected to
claims, suits or proceedings arising as a result of his or her service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such director
and/or officer, the Company has agreed to indemnify and to advance expenses and
costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, subject to certain limitations set forth herein; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                Definitions.  For purposes of this
Agreement:

 

(a)                               “Affiliates” means, with respect to a
specified person or entity, another person or entity that directly, or
indirectly through one or more persons or entities, Controls or is Controlled by
or is under common Control with the person or entity specified.

 

(b)                              “Board of Directors” means the board of
directors of the Company.

 

(c)                               “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a person or entity, whether through the ability to exercise voting
power, by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

(d)                             “Change of Control” means a change in control of
the Company occurring after the Effective Date of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or in response to any similar item on any similar schedule or form)
promulgated under the Securities Exchange Act of 1934, as amended (the “Act”),
whether or not the Company is then subject to such reporting requirement;
provided, however, that, without limitation, such a Change in Control shall be
deemed to have occurred if after the Effective Date (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s then outstanding securities without the
prior approval of at least two-thirds of the members of the Board of Directors
in office immediately prior to such person attaining such percentage interest;
(ii) there occurs a proxy contest, or the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least

 

--------------------------------------------------------------------------------


 

two-thirds of the members of the Board of Directors then in office, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iii) during any period of two consecutive years,
other than as a result of an event described in clause (a)(ii) of this
Section 1, individuals who at the beginning of such period constituted the Board
of Directors (including for this purpose any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors.

 

(e)                               “Corporate Status” means the status of a
person who is or was a director, officer, employee or agent of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise for which such person is or was serving at the request of
the Company.

 

(f)                                “Disinterested Director” means a director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

(g)                              “Effective Date” means the date set forth in
the first paragraph of this Agreement.

 

(h)                              “Expenses” shall include all reasonable and
out-of-pocket attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in a Proceeding.

 

(i)                                  “Independent Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporation law and
neither is, nor in the past five years has been, retained to represent:  (i) the
Company, Affiliates of the Company, any entity for which the Company’s external
advisor or its Affiliates acts as investment advisor, or Indemnitee in any
matter material to either such party, or (ii) any other party to or witness in
the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  If a Change of Control has not occurred, Independent Counsel shall
be selected by the Board of Directors, with the approval of Indemnitee, which
approval will not be unreasonably withheld.  If a Change of Control has
occurred, Independent Counsel shall be selected by Indemnitee, with the approval
of the Board of Directors, which approval will not be unreasonably withheld.

 

(j)                                  “Proceeding” includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other proceeding,
whether civil, criminal, administrative or investigative (including on appeal).

 

Section 2.                                Services by Indemnitee.  Indemnitee
will serve as a director and/or officer of the Company.  However, this Agreement
shall not impose any obligation on

 

- 2 -

--------------------------------------------------------------------------------


 

Indemnitee or the Company to continue Indemnitee’s service to the Company beyond
any period otherwise required by law or by other agreements or commitments of
the parties, if any.

 

Section 3.                                Indemnification - General.  Subject to
the limitations in Section 7, the Company shall indemnify, and advance Expenses
to, Indemnitee (a) as provided in this Agreement and (b) as otherwise permitted
by Maryland law in effect on the date hereof and as amended from time to time;
provided, however, that no change in Maryland law shall have the effect of
reducing the benefits available to Indemnitee hereunder based on Maryland law as
in effect on the Effective Date.  Subject to the limitations in Section 7, the
rights of Indemnitee provided in this Section 3 shall include the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (“MGCL”).

 

Section 4.                                Rights to Indemnification.  Subject to
the limitations in Section 7, if, by reason of his or her Corporate Status,
Indemnitee is, or is threatened to be, made a party to or a witness in any
Proceeding, Indemnitee shall be indemnified against all judgments, penalties,
fines and amounts paid in settlement and all Expenses actually and reasonably
incurred by him or her or on his or her behalf unless it is established by clear
and convincing evidence that (i) the act or omission of Indemnitee was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty, (ii) Indemnitee
actually received an improper personal benefit in money, property or services,
or (iii) in the case of any criminal Proceeding, Indemnitee had reasonable cause
to believe that his or her conduct was unlawful.

 

Section 5.                                Court-Ordered Indemnification. 
Subject to the limitations in Section 7, a court of appropriate jurisdiction,
upon application of Indemnitee and such notice as the court shall require, may
order indemnification in the following circumstances:

 

(a)                               if it determines Indemnitee is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case Indemnitee shall be entitled to recover the
expenses of securing such reimbursement; or

 

(b)                              if it determines that Indemnitee is fairly and
reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not Indemnitee (i) has met the standards of conduct
set forth in Section 2-418(b) of the MGCL or (ii) has been adjudged liable for
receipt of an improper personal benefit under Section 2-418(c) of the MGCL, in
which case the court may order such indemnification as the court shall deem
proper.

 

Section 6.                                Indemnification for Expenses of a
Party Who is Wholly or Partly Successful.  Subject to the limitations in
Section 7, to the extent that Indemnitee is, by reason of his or her Corporate
Status, made a party to and is successful, on the merits or otherwise, in the
defense of any Proceeding, he or she shall be indemnified for all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 6 for all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with each
successfully resolved claim, issue or

 

- 3 -

--------------------------------------------------------------------------------


 

matter, allocated on a reasonable and proportionate basis.  For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.

 

Section 7.                                Limitations on Indemnification. 
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated under this Agreement to make any payment to Indemnitee for
indemnification with respect to any Proceeding:

 

(a)                               for any loss or liability unless all of the
following conditions are met:  (i) Indemnitee has determined, in good faith,
that the course of conduct that caused the loss or liability was in the best
interests of the Company, (ii) Indemnitee was acting on behalf of or performing
services for the Company, (iii) if Indemnitee is an inside director of the
Company, such loss or liability was not the result of negligence or misconduct,
or, if Indemnitee is an independent director, gross negligence or willful
misconduct, and (iv) such indemnification is recoverable only out of the
Company’s net assets and not from the Company’s stockholders; or

 

(b)                              for any loss or liability arising from an
alleged violation of federal or state securities laws unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to
Indemnitee, (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to Indemnitee; or (iii) a court of
competent jurisdiction approves a settlement of the claims against Indemnitee
and finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Securities and Exchange Commission and of the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws.

 

Section 8.                                Advance of Expenses.  The Company
shall advance all reasonable Expenses actually and reasonably incurred by or on
behalf of Indemnitee in connection with any Proceeding (other than a Proceeding
brought to enforce indemnification under this Agreement, applicable law, the
charter or Bylaws of the Company, any agreement or a resolution of the
stockholders entitled to vote generally in the election of directors or of the
Board of Directors)  to which Indemnitee is, or is threatened to be, made a
party or a witness, which is initiated by a third party who is not a stockholder
of the Company, or which is initiated by a stockholder of the Company acting in
his or her capacity as such and a court of competent jurisdiction specifically
approves such advancement, and which relates to acts or omissions with respect
to the performance of duties or services on behalf of the Company, within ten
days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding.  Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall include
or be preceded or accompanied by a written affirmation by Indemnitee of
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by law and by this Agreement has
been met and a written undertaking by or on behalf of Indemnitee, in
substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee, together with
the applicable legal rate of

 

- 4 -

--------------------------------------------------------------------------------


 

interest thereon, relating to claims, issues or matters in the Proceeding as to
which it shall ultimately be established, by clear and convincing evidence, that
the standard of conduct for indemnification, as set forth in Section 4, has not
been met and which have not been successfully resolved as described in
Section 6.  To the extent that Expenses advanced to Indemnitee do not relate to
a specific claim, issue or matter in the Proceeding, such Expenses shall be
allocated on a reasonable and proportionate basis.  The undertaking required by
this Section 8 shall be an unlimited general obligation by or on behalf of
Indemnitee and shall be accepted without reference to Indemnitee’s financial
ability to repay such advanced Expenses and without any requirement to post
security therefor.  In any Proceeding initiated by a stockholder of the Company
acting in his or her capacity as such, the Company shall promptly petition a
court of competent jurisdiction for approval of the advancement of all
reasonable Expenses actually and reasonably incurred by or on behalf of
Indemnitee upon the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances.

 

Section 9.                                Procedure for Determination of
Entitlement to Indemnification.

 

(a)                               To obtain indemnification under Section 4 of
this Agreement, Indemnitee shall submit to the Company a written request,
including such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.  The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

 

(b)                              Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 9(a) hereof, a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement thereto shall promptly be made in the specific case: (i) if a Change
of Control shall have occurred, by Independent Counsel in a written opinion to
the Board of Directors, a copy of which shall be delivered to Indemnitee; or
(ii) if a Change of Control shall not have occurred, (A) by the Board of
Directors (or a duly authorized committee thereof) by a majority vote of a
quorum consisting of Disinterested Directors (as herein defined), or (B) if a
quorum of the Board of Directors consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, by Independent Counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to Indemnitee, or (C) if so directed by a
majority of the members of the Board of Directors, by the stockholders of the
Company.  If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten days after such determination. 
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination in the discretion of the Board of
Directors or Independent Counsel if retained pursuant to clause (ii)(B) of this
Section 9(b).  Any Expenses actually and reasonably incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company shall indemnify and hold
Indemnitee harmless therefrom.

 

- 5 -

--------------------------------------------------------------------------------


 

(c)                               In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption.

 

(d)                             The termination of any Proceeding by judgment,
order, settlement, conviction, a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, does not create a
presumption that Indemnitee did not meet the requisite standard of conduct
described herein for indemnification.

 

Section 10.                        Remedies of Indemnitee.

 

(a)                               If (i) a determination is made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advance of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(b) of this Agreement
within 30 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 6 of this
Agreement within ten days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court located
in the State of Maryland, or in any other court of competent jurisdiction, of
his or her entitlement to such indemnification or advance of Expenses. 
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
Arbitration Rules of the American Arbitration Association.  Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 10(a); provided, however, that
the foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce his or her rights under Section 6 of this Agreement.

 

(b)                              In any judicial proceeding or arbitration
commenced pursuant to this Section 10, the Company shall have the burden of
proving that Indemnitee is not entitled to indemnification or advance of
Expenses, as the case may be.

 

(c)                               If a determination shall have been made
pursuant to Section 9(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 10, absent
a misstatement by Indemnitee of a material fact, or an omission of a material
fact necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification.

 

(d)                             In the event that Indemnitee, pursuant to this
Section 10, seeks a judicial adjudication of or an award in arbitration to
enforce his or her rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company for, any and all Expenses actually and

 

- 6 -

--------------------------------------------------------------------------------


 

reasonably incurred by him or her in such judicial adjudication or arbitration. 
If it shall be determined in such judicial adjudication or arbitration that
Indemnitee is entitled to receive part but not all of the indemnification or
advance of Expenses sought, the Expenses incurred by Indemnitee in connection
with such judicial adjudication or arbitration shall be appropriately prorated.

 

Section 11.                        Defense of the Underlying Proceeding.

 

(a)                               Indemnitee shall notify the Company promptly
upon being served with or receiving any summons, citation, subpoena, complaint,
indictment, information, notice, request or other document relating to any
Proceeding which may result in the right to indemnification or the advance of
Expenses hereunder; provided, however, that the failure to give any such notice
shall not disqualify Indemnitee from the right, or otherwise affect in any
manner any right of Indemnitee, to indemnification or the advance of Expenses
under this Agreement unless the Company’s ability to defend in such Proceeding
or to obtain proceeds under any insurance policy is materially and adversely
prejudiced thereby, and then only to the extent the Company is thereby actually
so prejudiced.

 

(b)                              Subject to the provisions of the last sentence
of this Section 11(b) and of Section 11(c) below, the Company shall have the
right to defend Indemnitee in any Proceeding which may give rise to
indemnification hereunder; provided, however, that the Company shall notify
Indemnitee of any such decision to defend within 15 calendar days following
receipt of notice of any such Proceeding under Section 11(a) above.  The Company
shall not, without the prior written consent of Indemnitee, which shall not be
unreasonably withheld or delayed, consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise which (i) includes an
admission of fault of Indemnitee or (ii) does not include, as an unconditional
term thereof, the full release of Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to Indemnitee.  This Section 11(b) shall not apply to a Proceeding
brought by Indemnitee under Section 10 above or Section 17 below.

 

(c)                               Notwithstanding the provisions of
Section 11(b) above, if in a Proceeding to which Indemnitee is a party by reason
of Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes, based
upon an opinion of counsel approved by the Company, which approval shall not be
unreasonably withheld, that he or she may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) Indemnitee reasonably concludes,
based upon an opinion of counsel approved by the Company, which approval shall
not be unreasonably withheld, that an actual or apparent conflict of interest or
potential conflict of interest exists between Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
of Indemnitee’s choice, subject to the prior approval of the Company, which
shall not be unreasonably withheld, at the expense of the Company.  In addition,
if the Company fails to comply with any of its obligations under this Agreement
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice,

 

- 7 -

--------------------------------------------------------------------------------


 

subject to the prior approval of the Company, which shall not be unreasonably
withheld, at the expense of the Company (subject to Section 10(d)), to represent
Indemnitee in connection with any such matter.

 

Section 12.                        Non-Exclusivity; Survival of Rights;
Subrogation; Insurance.

 

(a)                               The rights of indemnification and advance of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the charter or Bylaws of the Company, any agreement or a resolution of the
stockholders entitled to vote generally in the election of directors or of the
Board of Directors, or otherwise.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal.

 

(b)                              In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(c)                               The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable or payable or
reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

Section 13.                        Insurance.  The Company will use its
reasonable best efforts to acquire and maintain directors and officers liability
insurance, on terms and conditions deemed appropriate by the Board of Directors
of the Company, with the advice of counsel, covering Indemnitee or any claim
made against Indemnitee for service as a director or officer of the Company and
covering the Company for any indemnification or advance of Expenses made by the
Company to Indemnitee for any claims made against Indemnitee for service as a
director or officer of the Company.  Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify Indemnitee for any
payment by Indemnitee arising out of the amount of any deductible or retention
and the amount of any excess of the aggregate of all judgments, penalties,
fines, settlements and reasonable Expenses actually and reasonably incurred by
Indemnitee in connection with a Proceeding over the coverage of any insurance
referred to in the previous sentence.

 

Section 14.                        Indemnification for Expenses of a Witness. 
Subject to the limitations in Section 7, to the extent that Indemnitee is or may
be, by reason of his or her Corporate Status, a witness in any Proceeding,
whether instituted by the Company or any other party, and to which Indemnitee is
not a party but in which the Indemnitee receives a subpoena to testify or to
produce documents, he or she shall be advanced all reasonable Expenses and
indemnified against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection therewith.

 

- 8 -

--------------------------------------------------------------------------------


 

Section 15.                        Duration of Agreement; Binding Effect.

 

(a)                               This Agreement shall continue until and
terminate ten years after the date that Indemnitee’s Corporate Status shall have
ceased; provided, that the rights of Indemnitee hereunder shall continue until
the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advance of Expenses hereunder
and of any proceeding commenced by Indemnitee pursuant to Section 10 of this
Agreement relating thereto.

 

(b)                              The indemnification and advance of Expenses
provided by, or granted pursuant to, this Agreement shall be binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), shall continue as to an Indemnitee who has ceased to be a director,
trustee, officer, employee or agent of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving in any capacity at the written request of
the Company, and shall inure to the benefit of Indemnitee and his or her spouse,
assigns, heirs, devisees, executors and administrators and other legal
representatives.

 

(c)                               The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

Section 16.                        Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:  (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 17.                        Exception to Right of Indemnification or
Advance of Expenses.  Notwithstanding any other provision of this Agreement,
Indemnitee shall not be entitled to indemnification or advance of Expenses under
this Agreement with respect to any Proceeding brought by Indemnitee, unless
(a) the Proceeding is brought to enforce indemnification under this Agreement,
and then only to the extent in accordance with and as authorized by Sections 8
and 10 of this Agreement, or (b) the Company’s Bylaws, as amended, the Company’s
charter, a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board of Directors or an agreement approved by
the Board of Directors to which the Company is a party expressly provide
otherwise.

 

- 9 -

--------------------------------------------------------------------------------


 

Section 18.                        Identical Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  One such counterpart signed by the party against whom
enforceability is sought shall be sufficient to evidence the existence of this
Agreement.

 

Section 19.                        Headings.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

Section 20.                        Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

Section 21.                        Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if (i) delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(a)                               If to Indemnitee, to:  The address set forth
on the signature page hereto.

 

(b)                              If to the Company to:

 

Corporate Property Associates 18 —  Global Incorporated
c/o W. P. Carey Inc.
50 Rockefeller Plaza
New York, New York 10020
Attn:  General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 22.                        Governing Law.  The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Maryland, without regard to its conflicts of laws
rules.

 

[SIGNATURE PAGE FOLLOWS]

 

- 10 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:

 

CORPORATE PROPERTY ASSOCIATES 18 — GLOBAL INCORPORATED

 

 

 

 

 

By:

 

 SEAL)

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

WITNESS:

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

Name:

 

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of Corporate Property Associates 18 —  Global
Incorporated

 

Re:  Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the _____ day of _______________, 20__, by and between Corporate
Property Associates 18 —  Global Incorporated, a Maryland corporation (the
“Company”), and the undersigned Indemnitee (the “Indemnification Agreement”),
pursuant to which I am entitled to advance of expenses in connection with
[Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm that at
all times, insofar as I was involved as a director or officer of the Company, in
any of the facts or events giving rise to the Proceeding, I (1) acted in good
faith and honestly, (2) did not receive any improper personal benefit in money,
property or services and (3) in the case of any criminal proceeding, had no
reasonable cause to believe that any act or omission by me was unlawful.

 

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses, together with the applicable legal rate of interest thereon,
relating to the claims, issues or matters in the Proceeding as to which the
foregoing findings have been established and which have not been successfully
resolved as described in Section 6 of the Indemnification Agreement.  To the
extent that Advanced Expenses do not relate to a specific claim, issue or matter
in the Proceeding, I agree that such Expenses shall be allocated on a reasonable
and proportionate basis.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
_____ day of _______________, 20__.

 

WITNESS:

 

 

 

 

 

 

 

 

 (SEAL)

 

A-1

--------------------------------------------------------------------------------